         Case 1:17-cv-09065-PGG Document 69 Filed 04/04/19 Page 1 of 1
          Case 1:17-cv-09065-PGG Document 68 Filed 03/22/19 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd St. Suite 4510                                                      Telephone: (212) 317-1200
New York, New York 10165                                                         Facsimile: (212) 317-1620


sisaacson@faillacelaw.com


                                  March 21, 2019
                                                                             Ml::MU l::NOORSED
BYECF                                                                        The Application is granted.

Honorable Paul G. Gardephe                                                SO ORDERED:
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
                                                                          Paki.~er:rrr~~-
                                                                          Dateo:       ~ -z I Cf-,
New York, NY 10007

                          Re:      Upon Jochola, et al v. Green Summit Group LLC, et al.
                                   18-cv-1360

                                   Cruz Sanchez, et al v. Rainbow Umbrella, LLC. et al.
                                   l 7-cv-9065 ~


Your Honor:

       This office represents Plaintiffs in the above- referenced matters. We write jointly with
counsel for Defendants to request a 30 day extension to file Plaintiffs' motion for settlement to
April 22, 2019. The reason for the request is because the parties will shortly circulate a draft
agreement and will review and send it to the respective clients after review. Thus, we respectfully
request a deadline of April 22, 2019 to submit Plaintiffs' motion for settlement. We thank the
Court for its time and attention to this matter.


                                   Respectfully Submitted,


                                       /s/ Michael Faillace
                                   Michael Faillace


cc:     Jason Klimpl, Esq. (via ECF)
        Vincent Miranda, Esq. (via ECF)




                          Certified as a minority-owned business in the State of New York
